                                  WEIL, GOTSHAL & MANGES LLP                      KELLER & BENVENUTTI LLP
                             1    Stephen Karotkin (pro hac vice)                 Tobias S. Keller (#151445)
                             2    (stephen.karotkin@weil.com)                     (tkeller@kellerbenvenutti.com)
                                  Ray C. Schrock, P.C. (pro hac vice)             Peter J. Benvenutti (#60566)
                             3    (ray.schrock@weil.com)                          (pbenvenutti@kellerbenvenutti.com)
                                  Jessica Liou (pro hac vice)                     Jane Kim (#298192)
                             4    (jessica.liou@weil.com)                         (jkim@kellerbenvenutti.com)
                                  Theodore E. Tsekerides (pro hac vice)           650 California Street, Suite 1900
                             5
                                  (theodore.tsekerides@weil.com)                  San Francisco, CA 94108
                             6    767 Fifth Avenue                                Tel: 415 496 6723
                                  New York, NY 10153-0119                         Fax: 650 636 9251
                             7    Tel: 212 310 8000
                                  Fax: 212 310 8007
                             8
                                  Attorneys for Debtors
                             9    and Debtors in Possession
                             10

                             11

                             12                               UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                                    SAN FRANCISCO DIVISION
      767 Fifth Avenue




                             14

                             15    In re:                                    Case Nos. 19-30088 (DM) (Lead Case)
                             16    PG&E CORPORATION,                         (Jointly Administered)

                             17             - and -                          DEBTORS’ BRIEF REGARDING APPLICABLE
                                                                             RATE OF POSTPETITION INTEREST ON
                             18    PACIFIC GAS AND ELECTRIC                  ALLOWED UNSECURED CLAIMS AND
                                   COMPANY,                                  JOINDER OF PG&E SHAREHOLDERS
                             19

                             20                                              Date: December 11, 2019
                                                                Debtors.     Time: 10:00 am. (Pacific Time)
                             21                                              Place: United States Bankruptcy Court
                                                                                    Courtroom 17, 16th Floor
                             22                                                     San Francisco, CA 94102
                             23
                                                                             Opposition Deadline: November 22, 2019
                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088     Doc# 4624      Filed: 11/08/19   Entered: 11/08/19 13:50:21    Page 1 of
                                                                            14
                             1              PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”),
                             2    as debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11
                             3    cases (the “Chapter 11 Cases”), respectfully submit this Brief Regarding the Applicable Rate of
                             4    Postpetition Interest on Allowed Unsecured Claims. As demonstrated below, binding precedent in the
                             5    Ninth Circuit establishes that the rate of postpetition interest on allowed unsecured claims where a
                             6    debtor is solvent, which the Debtors are presumed to be for purposes of this determination by the
                             7    Court, is the federal judgment rate under 28 U.S.C. § 1961 (the “Federal Judgment Rate”) as of the
                             8    bankruptcy petition date of January 29, 2019 (the “Petition Date”). See In re Cardelucci, 285 F.3d
                             9    1231, 1235 (9th Cir. 2002). Accordingly, regardless of whatever interest rate may exist in any loan,
                             10   indenture, contract, or other agreement between a claimant and the Debtors, and regardless of any
                             11   California statutory rate of interest applicable outside of bankruptcy, a claimant entitled to postpetition
                             12   interest on an allowed unsecured claim may only recover such interest at the Federal Judgment Rate.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13             The PG&E Shareholders 1 join this Brief and reserve the right to participate in argument of the
      767 Fifth Avenue




                             14   matter.
                             15

                             16

                             17

                             18
                             19

                             20

                             21

                             22

                             23

                             24

                             25
                                  1
                                   The PG&E Shareholders are the entities identified on Exhibit A to the Fourth Amended Verified Statement Of
                             26   Jones Day Pursuant To Federal Rule Of Bankruptcy Procedure 2019 [Docket No. 4366]. The PG&E
                                  Shareholders are acting in their individual capacities but authorized the filing of this single submission for the
                             27   purpose of administrative efficiency. Each of the PG&E Shareholders is expressing its independent views, and
                                  counsel for the PG&E Shareholders does not have the actual or apparent authority to obligate any one entity to
                             28
                                  act in concert with any other entity with respect to PG&E equity securities. The PG&E Shareholders have not
                                  agreed to act in concert with respect to their respective interests in PG&E equity securities.
                              Case: 19-30088        Doc# 4624        Filed: 11/08/19      Entered: 11/08/19 13:50:21            Page 2 of
                                                                                 14
                             1                                                        TABLE OF CONTENTS
                             2    I.     Preliminary Statement ..........................................................................................................1
                             3    II.    Jurisdiction ...........................................................................................................................1
                             4
                                  III.   Background ..........................................................................................................................1
                             5
                                  IV.    Unsecured Creditors of a Solvent Debtor are Only Entitled to Postpetition Interest at
                             6           the Federal Judgment Rate ...................................................................................................3

                             7           A.         Postpetition Interest on Unsecured Claims Against a Solvent Debtor is
                                                    Payable at “the Legal Rate” .....................................................................................3
                             8
                                         B.         The Ninth Circuit Has Determined that “the Legal Rate” is the Federal
                             9
                                                    Judgment Rate..........................................................................................................5
                             10
                                  V.     Any Attempt to Distinguish Cardelucci Must Be Rejected.................................................8
                             11
                                  VI.    Conclusion ...........................................................................................................................9
                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088          Doc# 4624              Filed: 11/08/19              Entered: 11/08/19 13:50:21                        Page 3 of
                                                                                         14
                             1                                                        TABLE OF AUTHORITIES
                                                                                                                                                                             Page(s)
                             2    Cases
                             3    In re Beguelin,
                                      220 B.R. 94 (9th Cir. B.A.P. 1998)..............................................................................................5, 7
                             4
                                  In re Cardelucci,
                             5        285 F.3d 1231 (9th Cir. 2002) ............................................................................................... passim
                             6    In re Castillo,
                                      488 B.R. 441 (Bankr. C.D. Cal. 2013).............................................................................................3
                             7
                                  In re Comstock Fin. Servs., Inc.,
                             8        111 B.R. 849 (Bankr. C.D. Cal. 1990).............................................................................................3

                             9    In re Del Mission Ltd.,
                                      998 F.2d 756 (9th Cir. 1993) ...........................................................................................................3
                             10   In re Fesco Plastics Corp., Inc.,
                                      996 F.2d 152 (7th Cir. 1993) ...........................................................................................................4
                             11
                                  In re Petite Auberge Vill., Inc.,
                             12       650 F.2d 192 (9th Cir. 1981) ...........................................................................................................3
Weil, Gotshal & Manges LLP




                             13   In re Robinson,
 New York, NY 10153-0119




                                      567 B.R. 644 (Bankr. N.D. Ga. 2017) .........................................................................................4, 5
                             14
      767 Fifth Avenue




                                  In re Thompson,
                             15       16 F.3d 576 (4th Cir. 1994) .............................................................................................................8

                             16   Thompson v. Kentucky Lumber Co.,
                                     860 F.2d 674 (6th Cir.1988) ............................................................................................................3
                             17
                                  United States v. Ron Pair Enterprises, Inc.,
                             18      489 U.S. 235 (1989) .........................................................................................................................4
                                  In re Wallace,
                             19       No. 04-08560, 2007 WL 321402 (Bankr. E.D. Wash. Jan. 29, 2007) .............................................5
                             20   In re Washington Mutual, Inc.,
                                      461 B.R. 200 (Bankr. D. Del. 2011) ................................................................................................2
                             21
                                  In re Williams, Love, O’Leary & Powers, P.C. (“WLOP”),
                             22       No. 12-02049, 2013 WL 4786322 (D. Or. Sept. 3, 2013) ...........................................................5, 8
                             23   Statutes
                                  11 U.S.C. § 502(b)(2) ....................................................................................................................3, 4, 5
                             24
                                  11 U.S.C. § 506(b) .................................................................................................................................4
                             25
                                  11 U.S.C. § 726(a)(5) ................................................................................................................... passim
                             26
                                  11 U.S.C. §1107(a) ................................................................................................................................1
                             27
                                  11 U.S.C. § 1108 ....................................................................................................................................1
                             28
                                  28 U.S.C. § 157 ......................................................................................................................................1


                              Case: 19-30088              Doc# 4624             Filed: 11/08/19              Entered: 11/08/19 13:50:21                       Page 4 of
                                                                                            14
                                  28 U.S.C. § 1334 ....................................................................................................................................1
                             1
                                  28 U.S.C. § 1961(a) ..................................................................................................................... passim
                             2
                                  Other Authorities
                             3    Bankruptcy Rule 1015(b) .......................................................................................................................2
                             4    Local Rule 5011-1(a) .............................................................................................................................1
                             5

                             6

                             7

                             8

                             9
                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088              Doc# 4624             Filed: 11/08/19             Entered: 11/08/19 13:50:21                       Page 5 of
                                                                                            14
                              1                         MEMORANDUM OF POINTS AND AUTHORITIES
                              1
                              2   I.     PRELIMINARY STATEMENT
                              2
                              3          On November 4, 2019, the Debtors filed the Debtors’ Joint Chapter 11 Plan of Reorganization
                              3
                              4   dated November 4, 2019, Docket No. 4563 (the “Debtors’ Plan”). Pursuant to the Debtors’ Plan and
                              4
                              5   consistent with well-settled Ninth Circuit authority, holders of allowed unsecured claims in Classes 2,
                              5
                              6   3 and 4, which consist of priority non-tax claims, prepetition unsecured funded debt claims and
                              6
                              7   prepetition general unsecured claims (other than wildfire-related claims), are to receive payment in
                              7
                              8   full of their claims in cash, plus interest accrued from the commencement date of these Chapter 11
                              8
                              9   Cases through the effective date of the Debtors’ Plan at the Federal Judgment Rate. See Debtors’ Plan
                              9
                             10   §§ 4.2–4.4, 4.15–4.17. The Federal Judgment Rate is defined in the Debtors’ Plan to be “the interest
                             10
                             11   rate of 2.59% as provided under 28 U.S.C. § 1961(a), calculated as of the Petition Date in accordance
                             11
                             12   with In re Cardelucci, 285 F.3d 1231 (9th Cir. 2002).” See Debtors’ Plan § 1.68.
                             12
                             13          As demonstrated below, the issue before the Court cannot be the subject of any legitimate
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14   dispute. The Ninth Circuit in In re Cardelucci squarely addressed this very same issue and its holding
                             14
      767 Fifth Avenue




                             15   is clear and unequivocal – postpetition interest on allowed unsecured claims asserted against a solvent
                             15
                             16   chapter 11 debtor is to be paid at the federal judgment rate. And the Ninth Circuit, relying on statutory,
                             16
                             17   equitable, and fairness among creditor grounds, expressly rejected the argument that the contract rate
                             17
                             18   or any other interest rate should be applied. Cardelucci is dispositive, and the creditors’ arguments
                             18
                             19   for higher rates of interest cannot overcome this controlling precedent.
                             19
                             20   II.    JURISDICTION
                             20
                             21          This Court has jurisdiction to consider these issues pursuant to 28 U.S.C. §§ 157 and 1334; the
                             21
                             22   Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D.
                             22
                             23   Cal.); and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District Court for the
                             23
                             24   Northern District of California.
                             24
                             25   III.   BACKGROUND
                             25
                             26          On January 29, 2019, each of the Debtors filed voluntary petitions for relief under chapter 11
                             26
                             27   of title 11 of the United States Code (the “Bankruptcy Code”). The Debtors continue to operate their
                             27
                             28   businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and 1108
                             28


                             Case: 19-30088        Doc# 4624      Filed: 11/08/19     Entered: 11/08/19 13:50:21         Page 6 of
                                                                              14
                                                                                     2

                             1    of the Bankruptcy Code. No trustee or examiner has been appointed in either of the Chapter 11 Cases.
                             2    The Debtors’ Chapter 11 Cases are being jointly administered for procedural purposes only pursuant
                             3    to Bankruptcy Rule 1015(b).
                             4           Prior to the Petition Date, the Debtors were parties to, and had unsecured prepetition
                             5    obligations outstanding under or related to, a number of agreements, including, without limitation,
                             6    prepetition senior bond indentures and notes, term loan agreements, revolving loan agreements, and
                             7    other financial instruments. The documents that govern and set forth the terms of the parties’
                             8    relationships contain varying rates of interest ranging from 2.45% to 6.05%. The Debtors understand
                             9    that noteholders, lenders, and respective trustees and administrative agents will contend that contract
                             10   rates should apply in determining the rate of postpetition interest on any allowed claims arising under
                             11   their respective funded debt documents. In addition, the Debtors understand that certain trade creditors
                             12   may argue that they are entitled to various rates of interest set forth in their applicable supply
Weil, Gotshal & Manges LLP




                             13   arrangements with the Debtors and that other trade creditors with contracts or agreements that do not
 New York, NY 10153-0119




                             14   provide for an applicable default rate of interest may contend they are entitled to statutory interest
      767 Fifth Avenue




                             15   under certain California state statutes, including section 3289 of the California Civil Code. There
                             16   may also be other general unsecured creditors who claim entitlement to postpetition interest at a rate
                             17   other than the Federal Judgment Rate. This is an important matter. Assuming that the Debtors exit
                             18   chapter 11 on June 30, 2020, the difference in postpetition interest calculated at the Federal Judgment
                             19   Rate and postpetition interest calculated at the various different contract rates on just the Debtors’
                             20   unsecured funded debt alone will be approximately $500 million.
                             21          As shown below, the terms of any prepetition agreement with the Debtors are irrelevant to the
                             22   appropriate rate of postpetition interest to be payable under the Debtors’ Plan. No unsecured creditor
                             23   is entitled to postpetition interest on an allowed unsecured claim at any rate other than the Federal
                             24   Judgment Rate under controlling Ninth Circuit law. The Federal Judgment Rate is calculated under
                             25   28 U.S.C. § 1961(a) as “a rate equal to the weekly average 1-year constant maturity Treasury yield, as
                             26   published by the Board of Governors of the Federal Reserve System, for the calendar week preceding
                             27   the date of the judgment.” For purposes of postpetition interest on an allowed unsecured claim, “the
                             28   date of the judgment” is the bankruptcy petition date. See, e.g., In re Washington Mutual, Inc., 461


                              Case: 19-30088      Doc# 4624       Filed: 11/08/19    Entered: 11/08/19 13:50:21        Page 7 of
                                                                              14
                                                                                       3

                             1    B.R. 200, 246 (Bankr. D. Del. 2011) (“The case law is uniform in holding that it is the petition date at
                             2    which the federal judgment rate is determined for purposes of awarding interest under section
                             3    726(a)(5).”)). Under 28 U.S.C. § 1961(a), the Federal Judgment Rate on the Petition Date applicable
                             4    to the Debtors’ Plan is 2.59%. 2
                             5    IV.    UNSECURED CREDITORS OF A SOLVENT DEBTOR ARE ONLY ENTITLED TO
                                         POSTPETITION INTEREST AT THE FEDERAL JUDGMENT RATE
                             6
                                         Under the Debtors’ Plan, holders of Priority Non-Tax Claims, Funded Debt Claims, and
                             7
                                  General Unsecured Claims (as such terms are defined in the Debtors’ Plan) will be paid in full in cash
                             8
                                  for their allowed claims as determined under section 502 of the Bankruptcy Code. In addition, under
                             9
                                  the Debtors’ Plan such holders will receive postpetition interest at the Federal Judgment Rate. See
                             10
                                  Debtors’ Plan §§ 4.2 – 4.4, 4.15 – 4.17. This treatment is mandated by the Bankruptcy Code and
                             11
                                  governing Ninth Circuit authority.
                             12
                                         A.      Postpetition Interest on Unsecured Claims Against a Solvent Debtor is Payable at
Weil, Gotshal & Manges LLP




                             13                  “the Legal Rate”
 New York, NY 10153-0119




                             14          In a typical chapter 11 case, general unsecured creditors are not entitled to any postpetition
      767 Fifth Avenue




                             15   interest because section 502(b)(2) of the Bankruptcy Code “prohibits claims for postpetition interest

                             16   on unsecured claims.” 11 U.S.C. § 502(b)(2); see In re Del Mission Ltd., 998 F.2d 756, 757 (9th Cir.

                             17   1993) (citations omitted); In re Petite Auberge Vill., Inc., 650 F.2d 192, 196 (9th Cir. 1981) (“[W]e

                             18   will not permit the state to recover tax penalties and post-petition interest by characterizing them as

                             19   ‘delinquent taxes.’”); In re Castillo, 488 B.R. 441, 448 (Bankr. C.D. Cal. 2013) (section 502(b)(2)

                             20   disallows claims for postpetition interest); In re Comstock Fin. Servs., Inc., 111 B.R. 849, 860 (Bankr.

                             21   C.D. Cal. 1990) (“11 U.S.C. § 502(b)(2) provides that no claim shall be allowed for unmatured interest.

                             22   This means that it is inappropriate to allow an unsecured creditor payment of postpetition interest on

                             23   an unsecured prepetition claim.”) (citing Thompson v. Kentucky Lumber Co., 860 F.2d 674 (6th

                             24   Cir.1988)); see also 4 Collier on Bankruptcy ¶ 502.03 (16th ed. 2019) (discussing “[t]he principle that

                             25   interest stops running from the date of the filing of the petition”).

                             26

                             27
                                  2
                                    U.S. Dep’t of the Treasury, 2019 Daily Treasury Yield Curve Rates https://www.treasury.gov/resource-
                             28   center/data-chart-center/interest-rates/Pages/TextView.aspx?data=yieldYear&year=2019.


                              Case: 19-30088       Doc# 4624         Filed: 11/08/19   Entered: 11/08/19 13:50:21      Page 8 of
                                                                                 14
                                                                                       4

                             1              The Bankruptcy Code provides two limited exceptions to this rule prohibiting postpetition
                             2    interest. The first exception, codified in section 506(b) of the Bankruptcy Code and not applicable
                             3    here, occurs when the oversecuritization of a debt permits the collateral held as security to satisfy both
                             4    the principal and interest on a debt. See United States v. Ron Pair Enterprises, Inc., 489 U.S. 235,
                             5    241 (1989); In re Fesco Plastics Corp., Inc., 996 F.2d 152, 156 (7th Cir. 1993).       The second narrow
                             6    exception, provided under section 726(a)(5) of the Bankruptcy Code, permits the recovery of
                             7    postpetition interest on allowed unsecured claims at “the legal rate from the date of the filing of the
                             8    petition,” in cases where the debtor is determined to be solvent, as is assumed here.
                             9              The Ninth Circuit has held that, in a chapter 11 case “[w]here a debtor in bankruptcy is solvent,
                             10   an unsecured creditor is entitled to ‘payment of interest at the legal rate from the date of the filing of
                             11   the petition’ prior to any distribution of remaining assets to the debtor.” Cardelucci, 285 F.3d at 1234
                             12   (quoting 11 U.S.C. § 726(a)(5)); In re Williams, Love, O'Leary & Powers, P.C. (“WLOP”), 588 F.
Weil, Gotshal & Manges LLP




                             13   App’x 559, 560 (9th Cir. 2014) (in a chapter 11 case, “[a]s an unsecured creditor, Brann is entitled to
 New York, NY 10153-0119




                             14   post-petition interest ‘at the legal rate’”); see 4 Collier on Bankruptcy ¶ 502.03 (16th ed. 2019) (“When
      767 Fifth Avenue




                             15   interest is payable because a debtor proves to be solvent, the proper rate of interest under the statute is
                             16   ‘the legal rate.’”).
                             17             Importantly, this limited right to recover postpetition interest on an allowed unsecured claim
                             18   against a solvent debtor does not equate to the allowance of a contractual claim for postpetition
                             19   interest. Section 502(b)(2) disallows all such claims. Instead, the postpetition interest contemplated
                             20   by section 726(a)(5) and Cardelucci is a bankruptcy-specific right to interest, “at the legal rate,” on an
                             21   unsecured claim that has been allowed as of the petition date without consideration of unmatured
                             22   interest. See, e.g., In re Robinson, 567 B.R. 644, 649–50 (Bankr. N.D. Ga. 2017) (“Post-petition
                             23   interest is not part of the allowed claim pursuant to Section 502(b)(2), but the Code provides when
                             24   and at what rate that post-petition interest can be paid on the allowed claim pursuant to
                             25   Section 726(a)(5).”) (emphasis added). The statutory text makes this point clear. Section 502(b)(2)
                             26   disallows a “claim . . . for unmatured interest,” while section 726(a)(5) permits “payment of
                             27   [postpetition] interest . . . on [the allowed] claim.” 11 U.S.C. §§ 502(b)(2), 726(a)(5) (emphasis
                             28   added).


                              Case: 19-30088         Doc# 4624      Filed: 11/08/19     Entered: 11/08/19 13:50:21        Page 9 of
                                                                                14
                                                                                        5

                             1            Accordingly, the “legal rate” contemplated by section 726(a)(5) is separate and distinct from
                             2    the nonbankruptcy entitlements that make up a creditor’s allowed unsecured claim, including any
                             3    contractual rights to a different rate of interest.
                             4            B.      The Ninth Circuit Has Determined that “the Legal Rate” is the Federal
                                                  Judgment Rate
                             5
                                          The Ninth Circuit has interpreted the Bankruptcy Code’s use of the term “the legal rate” and
                             6
                                  concluded that section 726(a)(5) “mandates” application of the federal judgment rate for purposes of
                             7
                                  determining the appropriate rate of postpetition interest on unsecured claims in a chapter 11 case.
                             8
                                  Cardelucci, 285 F.3d at 1233; see also Robinson, 567 B.R. at 645 (“The leading case interpreting this
                             9
                                  phrase . . . is In re Cardelucci.”) (full citation omitted); WLOP, No. 3:12-CV-02049-AA, 2013 WL
                             10
                                  4786322, at *3 (D. Or. Sept. 3, 2013) (“As held by Cardelucci, ‘interest at the legal rate’ under §
                             11
                                  726(a)(5) is the federal judgment rate of interest.”), aff’d, 588 F. App’x 559 (9th Cir. 2014) (“We have
                             12
                                  already held that ‘the legal rate’ means the federal judgment rate.”); In re Beguelin, 220 B.R. 94, 101
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  (9th Cir. B.A.P. 1998) (“we hold that the federal judgment rate is the appropriate measure of interest
                             14
      767 Fifth Avenue




                                  under § 726(a)(5)”); In re Wallace, No. 04-08560, 2007 WL 321402, at *7 (Bankr. E.D. Wash. Jan.
                             15
                                  29, 2007) (“The Ninth Circuit . . . has ruled that a single rate of interest should be applied, based on
                             16
                                  the federal statutory rate pursuant to 28 U.S.C. § 1961(a).”) (citing Cardelucci). This conclusion
                             17
                                  cannot be seriously debated and has been the law in this Circuit since at least the Cardelucci decision,
                             18
                                  which adopted the reasoning of the BAP in Beguelin. See Cardelucci, 285 F.3d at 1234.
                             19
                                          In Cardelucci, the Ninth Circuit addressed the precise issue now before the Court, and the
                             20
                                  Ninth Circuit’s decision is controlling and dispositive here. In Cardelucci, it was agreed that the
                             21
                                  creditor was entitled to postpetition interest under the debtor’s chapter 11 plan, but the parties disputed
                             22
                                  the applicable interest rate. In affirming that the federal judgment rate applied, the Ninth Circuit made
                             23
                                  two critical holdings. First, as noted above, it held that unsecured creditors’ entitlement to postpetition
                             24
                                  interest in chapter 11 arises from section 726(a)(5). Cardelucci, 285 F.3d at 1234. Second, it held
                             25
                                  that the “legal rate” under section 726(a)(5) is the federal judgment rate:
                             26
                                                  This appeal presents the narrow but important issue of whether such post-
                             27                   petition interest is to be calculated using the federal judgment interest rate
                                                  or is determined by the parties’ contract or state law. We conclude that 11
                             28                   U.S.C. § 726(a)(5) mandates application of the federal interest rate.


                              Case: 19-30088        Doc# 4624       Filed: 11/08/19     Entered: 11/08/19 13:50:21         Page 10
                                                                              of 14
                                                                                        6

                             1    Id. at 1233.
                             2           In so holding, the Ninth Circuit found that many considerations pointed to the conclusion that
                             3    Congress intended for the federal judgment rate to apply. First and foremost, the statutory text “lend[s]
                             4    strong support to the conclusion that Congress intended ‘interest at the legal rate’ in 11 U.S.C.
                             5    § 726(a)(5) to mean interest at the federal statutory rate pursuant to 28 U.S.C. § 1961(a).” Id. at 1234.
                             6                   The definite article “the” instead of the indefinite “a” or “an” indicates that
                                                 Congress meant for a single source to be used to calculate post-petition
                             7                   interest. The use of “legal rate” indicates that Congress intended the single
                                                 source to be statutory because the commonly understood meaning of “at the
                             8                   legal rate” at the time the Bankruptcy Code was enacted was a rate fixed by
                                                 statute. Congress’ choice of the phrase “interest at the legal rate” suggests
                             9                   that it intended for bankruptcy courts to apply one uniform rate defined by
                                                 federal statute.
                             10

                             11   Id. at 1234-35 (citations omitted; emphasis added). The Ninth Circuit also observed that the legislative
                             12   history bolsters this conclusion, as “Congress specifically chose the language ‘interest at the legal
Weil, Gotshal & Manges LLP




                             13   rate,’ replacing the originally proposed language ‘interest on claims allowed.’ . . . Thus, instead of a
 New York, NY 10153-0119




                             14   general statement allowing for awards of interest, Congress specified what type and amount of interest
      767 Fifth Avenue




                             15   could be awarded with the specific phrasing ‘at the legal rate.’” Id. at 1234.
                             16          The Ninth Circuit found application of the federal judgment rate to be logical because an
                             17   allowed claim in bankruptcy is akin to a judgment and, “[i]n this respect, the purpose of post-petition
                             18   interest makes the award analogous to an award of post-judgment interest.” Id. at 1235. Just as in
                             19   diversity actions in federal court where a prevailing plaintiff may be entitled to pre-judgment interest
                             20   at the state rate but post-judgment interest at the federal rate, “[i]n bankruptcy, an allowed claim
                             21   becomes a federal judgment and therefore entitles the holder of the judgment to an award of interest
                             22   pursuant to federal statute.” Id.
                             23          The Ninth Circuit also was persuaded by the policy considerations outlined by the BAP in
                             24   Beguelin, concluding that “the interests of ‘fairness, equality, and predictability in the distribution of
                             25   interest on creditor claims’ as well as the interest in applying federal law to federal bankruptcy cases
                             26   required application of the federal judgment rate approach.” Id. (quoting Beguelin, 220 B.R. at 100-
                             27   01).
                             28


                              Case: 19-30088       Doc# 4624          Filed: 11/08/19   Entered: 11/08/19 13:50:21        Page 11
                                                                                of 14
                                                                                         7

                             1            Further, the Ninth Circuit noted that the federal judgment rate both “promotes uniformity
                             2    within federal law” and within a particular bankruptcy case:
                             3                      [A]pplying a single, easily determined interest rate to all claims for post-
                                                    petition interest ensures equitable treatment of creditors. An overriding
                             4                      policy consideration in an award of interest to a creditor is the balancing of
                                                    equities among the creditors. See Vanston Bondholders Protective
                             5                      Committee v. Green, 329 U.S. 156, 165, 67 S.Ct. 237, 91 L.Ed. 162 (1946)
                                                    (“It is manifest that the touchstone of each decision on allowance of interest
                             6                      in bankruptcy, receivership and reorganization has been a balance of
                                                    equities between creditor and creditor or between creditors and the
                             7                      debtor.”). By using a uniform interest rate, no single creditor will be eligible
                                                    for a disproportionate share of any remaining assets to the detriment of other
                             8                      unsecured creditors. See Beguelin, 220 B.R. at 100 (citing In re Melenyzer,
                                                    143 B.R. at 832).
                             9
                             10   Id. at 1235-36.
                             11           Finally, “application of the federal judgment rate is the most judicially efficient and practical
                             12   manner of allocating remaining assets,” particularly where, as here, “[c]alculating the appropriate rate
Weil, Gotshal & Manges LLP




                             13   and amount of interest to be paid to a myriad of investors has the potential to overwhelm what could
 New York, NY 10153-0119




                             14   otherwise be a relatively simple process pursuant to 11 U.S.C. § 726(a)(5).” Id. at 1236; see, e.g.,
      767 Fifth Avenue




                             15   Beguelin, 220 B.R. at 1010 (“It is not hard to imagine the administrative nightmare that bankruptcy
                             16   trustees would otherwise face if they were required to calculate a different interest rate, based on a
                             17   different source of interest rate, for each creditor.”).
                             18           Notably, although the Ninth Circuit recognized the potential that “a debtor may receive a
                             19   windfall from the application of a lower federal interest rate,” any effort to modify the rate based on
                             20   alleged countervailing equitable concerns fail because “‘interest at the legal rate’ is a statutory term
                             21   with a definitive meaning that cannot shift depending on the interests invoked by the specific factual
                             22   circumstances before the court.” Cardelucci, 285 F.3d at 1235 (citing In re Thompson, 16 F.3d 576,
                             23   581 (4th Cir. 1994)).
                             24           In short, the law in this Circuit—binding on this Court—is clear: where there is a solvent
                             25   chapter 11 debtor as assumed here, a prepetition unsecured creditor is entitled to postpetition interest
                             26   on its allowed claim at the Federal Judgment Rate. See WLOP, 2013 WL 4786322, at *1 (“I find that
                             27   this court is bound by the Ninth Circuit’s ruling in [Cardelucci].”). No other rate applies.
                             28


                              Case: 19-30088          Doc# 4624       Filed: 11/08/19     Entered: 11/08/19 13:50:21         Page 12
                                                                                of 14
                                                                                       8

                             1    V.      ANY ATTEMPT TO DISTINGUISH CARDELUCCI MUST BE REJECTED
                             2            As already has been suggested to the Court in prior hearings, creditors seeking to be paid
                             3    postpetition interest at higher rates no doubt will contend that Cardelucci is distinguishable because it
                             4    is purportedly premised on section 726(a)(5) of the Bankruptcy Code, which they will argue only
                             5    applies in chapter 11 cases to impaired classes of claims via section 1129(a)(7)’s “best interests” test.
                             6            The Debtors and PG&E Shareholders will respond fully to any such arguments in their
                             7    opposition briefing, and reserve all rights in this regard. For purposes of this Brief, the Debtors and
                             8    PG&E Shareholders merely note that any attempt to “distinguish” Cardelucci necessarily will conflict
                             9    with the Ninth Circuit’s specific holdings and will amount to nothing more than a disguised effort to
                             10   overrule the decision. To start, both Cardelucci and the Ninth Circuit’s subsequent decision in WLOP
                             11   were chapter 11 cases that mandated postpetition interest at the federal judgment rate without
                             12   exception.    Neither relied in any way on provisions of the Bankruptcy Code other than
Weil, Gotshal & Manges LLP




                             13   section 726(a)(5) and neither made any mention of the best interests test. To the contrary, as noted
 New York, NY 10153-0119




                             14   above, Cardelucci (followed by WLOP) broadly holds without any caveat or condition that, “[w]here
      767 Fifth Avenue




                             15   a debtor in bankruptcy is solvent, an unsecured creditor is entitled to ‘payment of interest at the legal
                             16   rate from the date of the filing of the petition.’” Cardelucci, 285 F.3d at 1234; WLOP, 588 F. App’x
                             17   at 560 (“[a]s an unsecured creditor, Brann is entitled to post-petition interest ‘at the legal rate’”). That
                             18   unequivocal holding is not in any way limited to impaired claims, contingent on application of the best
                             19   interests, or qualified in any other respect. Cardelucci thus cannot be distinguished on the ground that
                             20   the Debtors’ Plan does not impair unsecured claims.
                             21           Further, any attempt to invoke “equitable principles” to evade Cardelucci will run headlong
                             22   into Cardelucci’s unambiguous command that the federal judgment rate is the only rate payable on
                             23   unsecured claims against a solvent debtor – a command “that cannot shift depending on the interests
                             24   invoked by the specific factual circumstances before the court.” Cardelucci, 285 F.3d at 1236. The
                             25   Ninth Circuit already has performed all the equitable balancing that is required, concluding that
                             26   application of a uniform federal judgment rate in chapter 11 “ensures equitable treatment of creditors,”
                             27   “promotes fairness among creditors,” and is “the most judicially efficient and practical manner of
                             28


                              Case: 19-30088        Doc# 4624       Filed: 11/08/19     Entered: 11/08/19 13:50:21         Page 13
                                                                              of 14
                                                                                      9

                             1    allocating remaining assets.” Cardelucci, 285 F.3d at 1236. Cardelucci simply leaves no room for
                             2    consideration of the alleged equities that creditors seeking higher rates of interest are sure to invoke.
                             3    VI.    CONCLUSION
                             4           For all the foregoing reasons, the Court should follow this Circuit’s binding precedent and hold
                             5    that the Federal Judgment Rate is the only appropriate rate in calculating postpetition interest on any
                             6    allowed unsecured claim in a solvent debtor case under chapter 11, notwithstanding the terms of any
                             7    prepetition contract or agreement that may exist between the Debtors and the holder of an allowed
                             8    unsecured claim and any applicable state law to the contrary.
                             9    Dated: November 8, 2019
                                                                                          WEIL, GOTSHAL & MANGES LLP
                             10
                                                                                          KELLER & BENVENUTTI LLP
                             11

                             12                                                           By:    /s/Theodore E. Tsekerides
                                                                                                 Theodore E. Tsekerides
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14                                                           Attorneys for Debtors
      767 Fifth Avenue




                                                                                          and Debtors in Possession
                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088       Doc# 4624       Filed: 11/08/19     Entered: 11/08/19 13:50:21         Page 14
                                                                             of 14
